Citation Nr: 9909000	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
shell fragment wound injury to the right shoulder and back, 
dominant.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right foot, with 
separate gunshot wounds of the third and fourth metatarsal 
bones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued in December 1997, and a substantive 
appeal was received in February 1998. 


REMAND

After reviewing the June 1997 report of VA examination, the 
Board finds that report to be inadequate for rating purposes.  
Although the veteran's right shoulder disability includes 
back disability, the examination report did not refer to the 
back except to note residual scars in the paraspinal area.  
Moreover, the underlying contention advanced by the veteran 
as to both his right shoulder and back disability and his 
right foot disability is that he has been experiencing 
increased pain on use.  However, the report of the June 1997 
VA examination does not address whether there is evidence of 
additional functional loss due to pain, weakness, 
incoordination and fatigue as must be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45.  

Further, a letter in support of the veteran's increased 
rating claims has been submitted by George Hayden Cuadill, 
M.D.  As it appears that Dr. Caudill has been treating the 
veteran for the disabilities at issue, an attempt should be 
made to obtain copies of all such clinical records to ensure 
a complete record for eventual appellate review and to assist 
the veteran with the development of evidence in support of 
his claims. 


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical treatment records 
pertinent to the two disabilities at 
issue should be associated with the 
claims file.  After obtaining from the 
veteran an appropriate consent to the 
release of medical records, the RO should 
also contact George Hayden Caudill, M.D. 
(HC 71, Box 732, Jeremiah, Kentucky  
41826) and request copies of all clinical 
records documenting treatment furnished 
to the veteran for his right shoulder and 
back disability and his right foot 
disability.  

2.  The veteran should then be scheduled 
for a comprehensive VA examination for 
the purpose of ascertaining the severity 
of his service-connected right shoulder 
and back disability and his service-
connected right foot disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and any indicated 
special studies and tests should be 
accomplished.  The examiner should report 
all clinical findings of muscle injury, 
bone injury, nerve injury, etc.  Ranges 
of motion of affected joints should be 
reported.  The examiner should 
specifically note any evidence of pain, 
fatigue, weakness, incoordination and if 
possible, the examiner should indicate in 
degrees any additional functional 
limitation to be expected due to such 
symptoms, including on use and during 
flare-ups.  

3.  The RO should then review the 
expanded record and determine whether the 
veteran's claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record to allow for proper 
appellate review.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The veteran 
is free to submit additional evidence in support of his 
claims. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


